Fourth Court of Appeals
                                           San Antonio, Texas
                                                    July 2, 2015

                                               No. 04-15-00010-CV

                                             Pedro MARQUEZ, Jr.,
                                                   Appellant

                                                          v.

                                               Lisa A. WATKINS,
                                                     Appellee

                             From the County Court at Law, Starr County, Texas
                                        Trial Court No. CC-14-89
                                Honorable Romero Molina, Judge Presiding

                                                     ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to August 14, 2015.


                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Hilda Gonzalez                                    Carmen Benavides Ramirez
                 Law Office of Hilda Gonzalez Garza, P.L.L.C.      4715 S. Jackson Rd
                 205 E. 5th St.                                    Edinburg, TX 78539-8300
                 Rio Grande City, TX 78582